                  Case 18-10601-MFW              Doc 1869        Filed 12/19/18         Page 1 of 2



                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

--------------------------------------------------------------- x
                                                                :
In re:                                                          :   Chapter 11
                                                                :
The Weinstein Company Holdings LLC, et al.,                     :   Case No. 18-10601 (MFW)
                                                                :
                            1
                  Debtors.                                      :   (Jointly Administered)
                                                                :
                                                                :                   1866
                                                                    Re: Docket No. ___
-------------------------------------------------------------- x

                     ORDER SHORTENING THE NOTICE AND OBJECTION
                     PERIODS FOR THE DEBTORS’ SETTLEMENT MOTION

           Upon the motion, dated December 18, 2018 (the “Motion),2 of the Debtors for entry of

an order (this “Order”), pursuant to section 105(a) of the Bankruptcy Code, Bankruptcy Rule

9006, and Local Rules 9006-1(c) and (e), shortening the notice and objection periods for the

Debtors’ Settlement Motion, all as more fully described in the Motion; and the Court having

determined that the relief requested in the Motion is in the best interests of the Debtors, their

estates, their creditors, and other parties in interest; and the Court having jurisdiction to consider

the Motion and the relief requested therein in accordance with 28 U.S.C. §§ 157 and 1334 and

the Amended Standing Order of Reference from the United States District Court for the District

of Delaware, dated February 29, 2012; and this Court having found that this is a core proceeding

pursuant to 28 U.S.C. § 157(b); and this Court having found that venue of this proceeding and

the Motion in this district is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and this Court


1
 The last four digits of The Weinstein Company Holdings LLC’s federal tax identification number are (3837). The
mailing address for The Weinstein Company Holdings LLC is 99 Hudson Street, 4th Floor, New York, New York
10013. Due to the large number of Debtors in these cases, which are being jointly administered for procedural
purposes only, a complete list of the Debtors and the last four digits of their federal tax identification numbers are
not provided herein. A complete list of this information may be obtained on the website of the Debtors’ noticing
and claims agent at http://dm.epiq11.com/twc.
2
    Capitalized terms used but not defined in this Order shall have the meanings used in the Motion.



RLF1 20441889v.3
               Case 18-10601-MFW            Doc 1869      Filed 12/19/18    Page 2 of 2



having found that the Debtors’ notice of the Motion was appropriate under the circumstances and

no other notice need be provided; and the Court having reviewed the Motion and having heard

the statements in support of the relief requested therein at a hearing (if any) (the “Hearing”); and

this Court having determined that the legal and factual bases set forth in the Motion and at the

Hearing (if any) establish just cause for the relief granted herein; and upon all of the proceedings

had before this Court, and after due deliberation and sufficient cause appearing therefor, it is

                   HEREBY ORDERED THAT:

         1.        The Motion is granted to the extent set forth herein.

         2.        The Settlement Motion will be considered at the hearing scheduled before the

Court on December 27, 2018 at 10:30 a.m. (ET) (Eastern Time).

         3.        Objections, if any, to the relief requested in the Settlement Motion shall be filed

by December 26, 2018 at 4:00 p.m. (ET) (Eastern Time).

         4.        The Court shall retain jurisdiction with respect to all matters arising from or

relating to the interpretation or implementation of this Order.




         Dated: December 19th, 2018                 2
         Wilmington, Delaware                             MARY F. WALRATH
RLF1 20441889v.3                                          UNITED STATES BANKRUPTCY JUDGE
